CARL E. STEWART, Chief Judge:
Defendant-Appellee State Farm Mutual Automobile Insurance Co. (“State Farm”) tendered the policy limit on its uninsured motor vehicle coverage to Plaintiff-Appellant Faith James nearly thirty months after James was injured in a car accident. James brought a bad faith claim under Mississippi law, and the district court granted State Farm’s motion for summary judgment. For the following reasons, we AFFIRM in part, REVERSE in part, and REMAND.
I. BACKGROUND
A. Facts
On February 3, 2006, James was involved in a car accident with Jarvis Smith. The parties do not dispute that Smith’s negligence was the sole cause of the accident. James’s vehicle turned over at least once, and she was taken from the scene in an ambulance to Wayne General Hospital. James received numerous stitches for a head wound and testified in her deposition that she felt significant pain in her chest, back, and head immediately after the accident.
*450At the time of the accident, James and/or her husband owned four State Farm insurance policies. The policy on the vehicle James was driving at the time of the accident included $5,000 in medical payments coverage, collision coverage, and $10,000 per person in uninsured/underin-sured motor vehicle (“UM”) coverage. Each of the other three policies also provided $10,000 per person UM coverage for a stacked total of $40,000 in UM benefits. The parties do not dispute that James’s policies were in effect at the time of the accident. After James promptly notified State Farm of the accident, State Farm quickly paid out under its medical payments and collision coverage.
At issue is State Farm’s delay in paying James benefits under her UM coverage. As the timeline of events contained in the record underpins our analysis of James’s claims, we refrain from a lengthy factual recitation here and instead present critical events in our below discussion. We now continue our summary of this case’s background with an overview of its procedural history.
B. Procedural History
On October 23, 2007, James and her husband1 filed a complaint against State Farm in federal district court on diversity grounds. On February 13, 2008, James filed an amended complaint, which alleged that State Farm was intentionally engaging in delaying tactics to avoid paying on the policies. Because of this delay, the complaint alleged that State Farm had, inter alia, committed the tort of bad faith.2 The complaint requested a jury trial and sought $40,000 due under the policy, compensatory damages, and punitive damages.
Over the next several months, the magistrate judge granted two motions to compel against State Farm. On July 29, 2008, State Farm paid its stacked UM policy limit of $40,000 to James. State Farm then filed a motion for summary judgment on October 29, 2008. On May 6, 2011, the district court granted State Farm’s motion for summary judgment, entered final judgment in favor of State Farm, and dismissed the complaint with prejudice. No. 4:07-CV-137, 2011 WL 1743421 (S.D.Miss. May 6, 2011). This appeal followed.3
II. DISCUSSION
On appeal, James makes two arguments related to her bad faith claim: (1) State Farm withheld payment under one policy in order to coerce a lower settlement for claims under other policies, and (2) State Farm unreasonably delayed payment on the claim without a legitimate or arguable basis for doing so.
A. Standard of Review
We review a district court’s grant of summary judgment de novo. Bradley v. *451Allstate Ins. Co., 620 F.3d 509, 516 (5th Cir.2010) (citation omitted). Summary judgment is appropriate when “the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). A genuine dispute about a material fact exists when the evidence presented on summary judgment is such that a reasonable jury could find in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). We view all facts and evidence in the light most favorable to the non-movant, here James. Bradley, 620 F.3d at 516 (citation omitted). When a defendant moves for summary judgment and identifies a lack of evidence to support the plaintiffs claim on an issue for which the plaintiff would bear the burden of proof at trial, then the defendant is entitled to summary judgment unless the plaintiff is able to produce “summary judgment evidence sufficient to sustain a finding in plaintiffs favor on that issue.” Kovacic v. Villarreal, 628 F.3d 209, 212 (5th Cir.2010) (citations omitted) (quoting Thompson v. Upshur Cnty., Tex., 245 F.3d 447, 456 (5th Cir.2001)). “[T]he propriety of summary judgment [is] bound up in the burdens of proof at trial.... ” Steven Alan Childress & Martha S. Davis, 1 Federal Standards of Review § 5.02, at 5-26 (4th ed. 2010) (citing Anderson, 447 U.S. at 247-48, 254, 100 S.Ct. 2124).
We review the district court’s interpretation of state law de novo, and we “give no deference to its determinations of state law issues.” Bradley, 620 F.3d at 516 (citation omitted).
B. Applicable Law
Because James brought this case in federal court on diversity grounds, Mississippi substantive law applies. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938). “To determine issues of state law, we look to final decisions of the state’s highest court, and when there is no ruling by that court, then we have the duty to determine as best we can what the state’s highest court would decide.” Westlake Petrochems., L.L.C. v. United Polychem, Inc., 688 F.3d 232, 238 n. 5 (5th Cir.2012) (citation omitted). “In making an [Erie ] guess in the absence of a ruling from the state’s highest court, this Court may look to the decisions of intermediate appellate state courts for guidance.” Howe ex rel. Howe v. Scottsdale Ins. Co., 204 F.3d 624, 627 (5th Cir.2000) (citation omitted).

1. Claim against insurer for bad faith

James asserts that State Farm committed the tort of bad faith when it delayed payment on her UM claim. “[A] bad faith refusal claim is an ‘independent tort’ separable in both law and fact from the contract claim asserted by an insured under the terms of the policy.” Spansel v. State Farm Fire & Cas. Co., 683 F.Supp.2d 444, 447 (S.D.Miss.2010) (alteration in original) (quoting Hartford Underwriters Ins. Co. v. Williams, 936 So.2d 888, 895 (Miss.2006)).
The Mississippi Supreme Court has recognized that claimants can bring bad faith claims against and recover punitive damages from insurers who refuse to pay out on a valid claim. See Caldwell v. Alfa Ins. Co., 686 So.2d 1092, 1098 (Miss.1996) (holding that denial of a valid insurance claim is critical for the submission of punitive damages to a jury). Additionally, although Mississippi courts are skeptical of such claims, they have permitted claimants to recover damages on bad faith claims when resolution of an insurance claim is merely delayed rather than ultimately de*452nied.4 See, e.g., Travelers Indem. Co. v. Wetherbee, 368 So.2d 829, 834-35 (Miss.1979) (affirming jury award for punitive damages where insurer withheld payment for eight months); AmFed Cos., LLC v. Jordan, 34 So.3d 1177, 1191 (Miss.Ct.App.2009) (affirming trial judge’s decision to submit punitive damages issue to the jury in a delay-of-payment case); Pilate v. Am. Federated Ins. Co., 865 So.2d 387, 400 (Miss.Ct.App.2004) (“[Tjhere may be cases where a delay [of payment for one month] could possibly be sufficient grounds for a bad faith claim.”); see also Essinger v. Liberty Mut. Fire Ins. Co., 529 F.3d 264, 271 n. 1 (5th Cir.2008) (citation omitted) (“Inordinate delays in processing claims and a failure to make a meaningful investigation have combined to create a jury question on bad faith.”); but see Tutor v. Ranger Ins. Co., 804 F.2d 1395, 1399 (5th Cir.1986) (per curiam) (reversing jury’s punitive damage award where payment was delayed during an ongoing dispute between insured and insurer); Caldwell, 686 So.2d at 1098 (affirming grant of summary judgment where insurance company delayed payment for three months in complex wrongful death claim, including a six-week delay after it completed its investigation).
Our review of the case law illustrates that whether to submit a delay-of-payment claim to a jury is a highly fact-sensitive analysis.

2. Compensatory and punitive damages

James seeks to recover compensatory and punitive damages for State Farm’s payment delay. In Mississippi, compensatory5 and punitive damages are related. To establish a claim for punitive damages in the context of a bad faith claim, a party must first establish her entitlement to compensatory damages. See Broussard v. State Farm Fire & Cas. Co., 523 F.3d 618, 628 (5th Cir.2008) (“Mississippi law does not permit parties to recover punitive damages unless they first prove that they are entitled to compensatory damages.” (citations omitted)). To do so, the trial judge must decide, as a matter of law, that the insurer lacked ‘a reasonably arguable basis’ for denying the claim. See id. at 628 (citation omitted) (quoting Andrew Jackson Life Ins. Co. v. Williams, 566 So.2d 1172, 1186 n. 13 (Miss.1990)); U.S. Fid. & Guar. Co. v. Wigginton, 964 F.2d 487, 492 (5th Cir.1992) (citation omitted); Fulton v. Miss. Farm Bureau Cas. Ins. Co., 105 So.3d 284, 288 (Miss.2012) (“When an insurer denies a claim without an arguable basis ... extra-contractual damages may provide [a] form of relief.” (footnote omitted)). Then, the trier of fact determines whether compensatory damages are to be awarded and in what amount. Miss.Code Ann. § ll-l-65(l)(b) (West 2012). If and only if the trier of fact does award compensatory damages, then “the court shall promptly commence an evidentiary hearing to determine whether punitive damages may be considered by the same trier of fact.” Id. § 11 — 1—65(c); see also Jordan, 34 So.3d at 1189 (describing process whereby after the jury awarded the claimant compensatory damages, the claimant moved to submit the issue of punitive damages to the jury).
Moreover, an insurer can be held liable for compensatory damages *453without simultaneously being held liable for punitive damages. See Broussard, 523 F.3d at 628 (“Insurers who are not liable for punitive damages may nonetheless be liable for consequential or extra-contractual damages {e.g., reasonable attorney fees, court costs, and other economic losses) where their decision to deny the insured’s claim is without a reasonably arguable basis but does not otherwise rise to the level of an independent tort.” (citations and internal quotation marks omitted)). Extra-contractual damages also include emotional distress, inconvenience, and accounting fees. Spansel, 683 F.Supp.2d at 448 (collecting Mississippi Supreme Court citations).
Because whether the insurer “lacked ‘a reasonably arguable basis’ for denying the claim” is a threshold issue for a punitive damages claim, if a court decides as a matter of law that the insurer does have an arguable or legitimate basis for its denial, the plaintiff is entitled to neither compensatory nor punitive damages. If, however, a court determines as a matter of law that the insurer lacks such a basis, the trier of fact must determine whether to award compensatory damages before the court can determine whether the trier of fact may also consider punitive damages. Thus, if an appellate court determines that an insurer lacks an arguable or legitimate basis, then the court must remand to the district court for trial on compensatory damages and cannot simultaneously determine whether punitive damages are warranted.

3. Arguable or legitimate basis

As noted above, whether an insurer possessed an arguable or legitimate reason is a question of law. Wigginton, 964 F.2d at 492 (citation omitted); Jenkins v. Ohio Cas. Ins. Co., 794 So.2d 228, 232-33 (Miss.2001). “Arguable reason is defined as nothing more than an expression indicating the act or acts of the alleged tortfeasor do not rise to [the] heightened level of an independent tort.” Caldwell, 686 So.2d at 1096 (citation and internal quotation marks omitted). The initial burden placed on the insurer is low: it “need only show that it had reasonable justifications, either in fact or in law” for its actions. Wigginton, 964 F.2d at 492 (citation omitted). Once an insurance company articulates an arguable or legitimate reason for its payment delay, the insured bears the burden of demonstrating that the insurer had no arguable reason. Caldwell, 686 So.2d at 1097. “The plaintiffs burden in this respect likewise exists at the summary judgment stage where the insurance company presents an adequate prima facie showing of a reasonably arguable basis for denial so as to preclude punitive damages.” Id. at 1097 n. 1 (citation omitted).
Whether a claimant has proven an insurer acted without a reasonable or arguable basis is determined by a preponderance of the evidence. See, e.g., Miss. Power & Light Co. v. Cook, 832 So.2d 474, 484 (Miss.2002) (approving of jury instructions that used preponderance of the evidence standard); Mut. Life Ins. Co. of N.Y. v. Estate of Wesson, 517 So.2d 521, 530 (Miss.1987), abrogated on other grounds by Gen. Am. Life Ins. Co. v. McCraw, 963 So.2d 1111, 1114 (Miss.2007) (same).6

*454
4. Insurer duties under Mississippi law

Mississippi places a duty on insurers to properly investigate the claims asserted by their insured. Specifically, “[u]nder Mississippi law, insurers have a duty ‘to perform a prompt and adequate investigation and make a reasonable, good faith decision based on that investigation’ .... ” Broussard, 523 F.3d at 627-28 (quoting Liberty Mut. Ins. Co. v. McKneely, 862 So.2d 530, 535 (Miss.2003)). “A proper investigation means obtaining ‘all medical information relevant to a policyholder’s claim.’ ” McLendon v. Wal-Mart Stores, Inc., 521 F.Supp.2d 561, 565 (S.D.Miss.2007) (quoting Lewis v. Equity Nat’l Life Ins. Co., 637 So.2d 183, 187 (Miss.1994)). To do so, an insurer must “make a reasonable effort to secure all medical records relevant to the claim.” Stewart v. Gulf Guar. Life Ins. Co., 846 So.2d 192, 204 (Miss.2002) (citation and internal quotation marks omitted).
C. Analysis
Having set up the legal background to James’s bad faith claim, we now proceed to determine whether State Farm has an arguable or legitimate basis for delaying payment on James’s claim.7 The parties have framed the analysis of this issue as an all-or-nothing proposition. State Farm delayed payment from February 2006, when James reported the accident to State Farm, until July 29, 2008, when State Farm tendered payment. James argues State Farm had no arguable or legitimate basis for the entirety of this thirty month delay. According to State Farm, it reasonably delayed payment during the entire thirty-month period because it “was actively investigating the claim and attempting to resolve the relevant issues,” namely, the cause of James’s injuries.
We agree that conducting a prompt and adequate investigation provides a legitimate basis for a payment delay. See Caldwell, 686 So.2d at 1098. Therefore, to properly determine whether State Farm reasonably delayed payment, we need to analyze the record to understand when State Farm was actively investigating James’s claim and thus had a legitimate basis for its payment delay. The record shows the following: (1) State Farm was actively investigating James’s claim for about seventeen months of the thirty-month period and (2) State Farm had no arguable or legitimate basis for about thirteen months of the delay.

1. Legitimate Basis for Delay: February-May 30, 2006 (~4 months)

State Farm argues it had a legitimate or arguable basis for delay from February through May 30, 2006 because it was attempting to determine whether Smith, the accident’s tortfeasor, was insured. We agree that State Farm was conducting a *455prompt and adequate investigation during this time period.
James promptly notified State Farm of the accident in early February, and State Farm immediately began communicating with James about her collision and medical payments coverage. At the same time, State Farm was investigating whether Smith or the owner of the vehicle he was driving at the time of the accident had insurance coverage. If they had adequate insurance coverage, James’s UM coverage would not apply. During this period of time, State Farm’s claim representative attempted to reach Progressive, Smith’s former insurance company, multiple times, and left numerous voicemail messages for a Progressive contact who never returned State Farm’s calls. On May 30, 2006, State Farm confirmed that Progressive had denied coverage, triggering State Farm’s UM coverage for accident-related injuries.
The record thus shows that State Farm had a legitimate basis for failing to tender payment from February through May 30, 2006 as it was actively investigating whether James was covered by her policy’s UM benefits.

2. Legitimate Basis for Delay: May 31, 2006-July 20, 2006 (~6 weeks)

State Farm argues its active investigation of James’s claim provides a legitimate or arguable basis for its delay. We agree with this contention for the time period lasting from May 31 through July 20, 2006.
The record shows that State Farm received James’s signed medical authorization form, authorizing State Farm to obtain James’s medical records, on February 20, 2006. Thereafter, James continued to experience significant back pain for which she sought treatment. On May 8, 2006, she began seeing Dr. Ken Staggs at the Pain Treatment Center.
On June 5, 2006, State Farm requested James’s medical records and bills from three medical facilities. James continued to apprise State Farm of her on going medical treatment for which State Farm continued to promptly request medical records and bills. On June 21, 2006, State Farm received medical records from the Pain Treatment Center. The records stated that James had “compression fractures at T2, T3, T5 and Til all ensuing from a motor vehicle accident presumed February 03, 2006 as there is edema on the MRI indicating that these are new.” Soon after, Renee Powell, the State Farm claim representative recently assigned to James’s file, noted that she had received the Pain Treatment Center records and reported that they diagnosed James as having “traumatic multi-thoracic compression fractures w/out retropulsion, T7-8 HNP w/o myelopathy or radiculopa-thy. ...” Powell also observed the records listed past medical and surgical treatment James had received, and she specifically noted that the list did not include any spinal surgery. On July 18, 2006, Powell repeated her earlier entry about James’s diagnosis and further stated that “[i]f records do not show any more evidence of pre-existing issues, it seems that the medical records are supporting that [James’s] problems are a result of the [motor vehicle accident].”
On July 20, 2006, Powell noted in James’s file, “Records from Wayne General indicate some degenerative changes in thoracic vertebrae with compression, but apparently the condition had not been causing any symptoms prior to loss, but I will review material closely as rec’d [sic].”
By requesting and reviewing James’s medical records related to the accident, State Farm was engaged in an active investigation of James’s bodily injury claim *456during this time period. As an active investigation into an insured’s claim justifies a delay in payment, see Caldwell, 686 So.2d at 1098, we agree with State Farm that there was a legitimate basis for this six-week delay.
3. No Legitimate Basis for Delay: July 20-October 4, 2006 ( — 11 weeks)
State Farm argues its active investigation of James’s claim provides an arguable or legitimate basis for its payment delay. Because State Farm was not actively investigating James’s claim during this time period, we hold that James has met her burden of demonstrating by a preponderance of the evidence that State Farm did not have an arguable reason for this eleven-week period of delay.
During this time period, James continued to receive medical treatment for her injuries, about which she continued to apprise State Farm. On July 25, 2006, James reported to Powell that her doctors attributed her medical problems to the motor vehicle accident. On July 30, 2006, State Farm received a bill from Staggs, which indicated that James was being treated for a thoracic compression fracture.
Although Powell’s July 20 review of James’s medical records recognized that James’s symptoms might be due to a preexisting injury that would not be eligible for coverage under James’s UM motor vehicle coverage, State Farm did not act on this concern until October 5, 2006. On that date, Powell sent James a letter asking her to call to discuss the claim and, in the subsequent phone call, she apprised James of her questions about whether the injuries were caused by a pre-existing injury. The record does not show that Powell received any additional information bolstering her concern about a potential preexisting injury during this time. Between July 20, 2006 and October 5, 2006, Powell spoke to James at least twice, but Powell admitted in her deposition that she did not discuss her pre-existing condition concerns “in detail.” Nor does the record provide any evidence that Powell raised these concerns with James prior to October 5, 2006.
Because State Farm was not conducting any investigation during this time period, we conclude that it was not acting in accordance with its duty under Mississippi law “to perform a prompt and adequate investigation.” Broussard, 523 F.3d at 627 (citation omitted). State Farm has provided no explanation for its failure to inquire further into its concerns during this nearly three-month period. Critically, State Farm does not point to any evidence in the record that Powell received any additional information during this time before she contacted James on October 5, 2006 to obtain prior medical records. It thus follows that Powell could have sought this information in July. State Farm’s inexplicable delay in seeking these records did not comport with its duty to conduct a prompt investigation.
Accordingly, we hold that James has satisfied her burden of demonstrating that State Farm had no arguable or legitimate reason for this eleven-week delay between July 20 and October 4, 2006.
4. Legitimate Basis for Delay: October 5, 2006-January 16, 2007 ( — 14 weeks)
State Farm argues its active investigation of James’s claim provides a legitimate or arguable basis for its delay. We agree with this contention for the time period lasting from October 5, 2006 through January 16, 2007.
During this period of time, Powell acted on her concern that James’s injury may have pre-dated the accident. On October *4575, 2006, Powell sent James a letter asking her to call to discuss the claim. The letter stated, “If I can obtain some of your prior records, I may then be in a position to evaluate your uninsured motorist claim.” On October. 9, 2006, James disclosed to Powell that she had fallen on concrete, over twenty years ago and had been treated for lower back pain at that time, but had not been recently treated for any back problems. James also provided the names of all of her doctors to Powell.
On October 10, 2006, Powell sent James an authorization for release of prior medical records. On October 19, 2006, Powell wrote James a letter, reminding her to return the medical authorization that would allow the release of her prior medical records. On October 27, 2006, James left a message for Powell, stating that she would not sign the medical authorization. The same day, Powell sent Janies a letter acknowledging James’s refusal. The letter noted in reference to some of the medical records State Farm had obtained, “As you can see, this does not clearly relate your ongoing treatment to an injury sustained in the accident and I am merely trying to determine if you had to treat for any of these'pre-existing conditions prior to the accident [or] if they became symptomatic following the loss. I do not know if I will be able to properly evaluate- your claim without that information, but I am waiting on some information from Dr. Staggs at this time.” On October 30, 2006, James called Powell to let her know that she would sign the medical authorization. James then executed the prior records release on November 1, 2006, and State Farm received it on November 6, 2006.
On October 27, 2006, State Farm sent a letter to Staggs, requesting all of James’s medical records. The letter elaborated, “I am trying to determine if [the thoracic compression fracture for which Staggs was treating James] was caused by the accident of February 3, 2006, since the initial radiology report indicated that this injury was probably old. If your notes do not comment on what injuries were caused in this accident or how the accident may have affected any preexisting injuries, please advise via letter.” State Farm sent Staggs a second request for James’s medical records on November 17, 2006. On January 16, 2007, Total Pain Care responded to State Farm’s medical records request, but advised that records prior to August 14, 2006 needed to be requested from a different facility. Powell did not contact Staggs again.
Seeking further clarification from the insured’s treating physician as to the cause of the insured’s injury is a legitimate basis for a delay of payment. Therefore, we conclude that State Farm’s actions in attempting to resolve its questions via James’s treating physician met State Farm’s low burden to provide a legitimate justification for its delay during this time period.
5. No Legitimate Basis for Delay: January 17, 2007-July 11, 2007 ( — 25 weeks)
State Farm asserts its active investigation of James’s claim provides a legitimate or arguable basis for its delay. Because State Farm was not engaged in an active investigation between January 17, 2007 and July 12, 2007, we reject this argument. State Farm also presses that James’s lawyer, Joe Clay Hamilton, failed to provide medical records, the delay of which should not be attributed to State Farm. Because the record contains no evidence that State Farm informed James’s lawyer that it was concerned about the etiology of James’s injuries, we decline to attribute the delay to James. State Farm also argues that the delay is attributable to Staggs, whose *458medical records allegedly caused further confusion as to the cause of James’s injuries. We similarly reject this argument because Staggs sufficiently responded to State Farm’s inquiry, and State Farm did not follow up with Staggs to seek further clarification.
On December 11, 2006, Hamilton notified State Farm that he was representing James and advised that he would forward James’s medical bills and records when she had completed treatment. The same day, Powell acknowledged Hamilton’s representation and added, “Please forward all related medical and wage information you have concerning your client’s injuries.” Over the next several months, Powell sent Hamilton several letters, requesting “material” for James. Critically, it was not until July 12, 2007 that Powell notified Hamilton that she required prior medical records to fully assess James’s claim. State Farm argues on appeal that Staggs’ January 16, 2007 medical records further confused its claim representatives, but the record does not disclose that Powell ever mentioned that confusion to Hamilton or the need for prior medical records until her July 12, 2007 letter.
While it is true that Powell sent several letters to Hamilton during this time period to which he did not respond, Powell’s letters do not indicate any active investigation into State Farm’s concern about the etiology of James’s injury. The record does not demonstrate that Powell ever communicated to Hamilton during this time period that she was concerned about the possible preexisting nature of James’s injuries, nor does the record show that Powell indicated to Hamilton that he should seek to gather prior medical records, not just evidence of current treatment.8 Specifically, in her letter, Powell explained that “the initial [radiologist] reports indicated the compression fractures that Ms. James has are probably old.... We will likely need some of her prior records to confirm her condition prior to loss as opposed to following the loss so you may want to request those as well.” There is no evidence in the record that Powell obtained these records after she became aware of Hamilton’s representation. To the contrary, there is ample evidence that, prior to January 17, 2006, she had these records and had noted the possibility that James’s injuries pre-dated the accident. Therefore, the record demonstrates no reason why Powell waited until July 2007 to inform Hamilton of her concerns and her need for prior medical records.
Under Mississippi law, a delay is not attributable to an insurer where the insured or his counsel refuses to cooperate or provide the necessary information. See Pilate, 865 So.2d at 397. If an insured’s lawyer advises the insurer to stop its investigation pending his sending medical records, the resulting delay until the lawyer sends the records is attributable to the insured. However, as the burden is on the insurer to gather all necessary medical records, if the insurer fails to inform the lawyer of critical information necessary to further its investigation, the delay in obtaining that information is not attributable to the lawyer but to the insurer. As State Farm did not inform Hamilton that it needed James’s prior medical records to resolve questions about the causation of her injuries, State Farm is responsible for the resulting delay in investigating James’s claim.
*459State Farm also argues that its delay should be attributed to Staggs because he did not provide clarification as to whether James’s injuries were a result of the motor vehicle accident. We disagree. We do not express an opinion as to whether Staggs’s medical records actually were confusing. Instead, we observe that after Powell received Staggs’s medical records in January 2007, she never contacted Staggs to seek further clarification nor did she notify Hamilton of her confusion. Moreover, the delay is not attributable to Staggs because, as James argues, he reasonably could have believed that he had complied with Powell’s request to provide further information. If Staggs believed his records were clear, he needed to provide no further information. That they were unclear to Powell, who did not seek further clarification, is not Staggs’s fault and thus is not chargeable to James. See Stewart, 846 So.2d at 204 (citation omitted).
Accordingly, we conclude that James has met her burden of proving that State Farm had no legitimate or arguable basis for delaying its payment during this time period.

6. Legitimate Basis for Delay: July 12, 2007-March 28, 2008 (~8 months)

We agree that State Farm had a legitimate reason for the eight-month period of delay between July 12, 2007 and March 28, 2008 because State Farm was actively attempting to resolve causation issues related to James’s injuries.
As discussed above, on July 12, 2007, Powell informed Hamilton that the medical records presented conflicting information about the age of James’s injuries and advised him that “[w]e will likely need some of [James’s] prior records to confirm her condition prior to the loss as opposed to following the loss so you may want to request those as well.” Powell also talked to Hamilton multiple times in August, and he assured her that he would obtain clarification from Staggs. Once Powell received the medical records from Hamilton, Powell conducted a prompt review and then sought a second opinion from another State Farm employee, who also pointed out the conflicting information about the etiology of the injuries.9 On September 25, 2007, Powell requested that Hamilton provide one year of prior records from all of James’s doctors. On March 28, 2008, State Farm received, from Hamilton, Staggs’s clarification about his medical records.
Therefore, based on the evidence in the record, we conclude that State Farm was engaged in an active investigation of the cause of James’s medical condition. As this justifies a payment delay, we conclude that State Farm had a legitimate reason for its delay during this time period. See Caldwell, 686 So.2d at 1098.

7. No Legitimate Basis for Delay: March 29, 2008-July 29, 2008 (1 months)

State Farm argues that it paid James’s UM claims “in an attempt to resolve and streamline issues of dispute in this case.” The record contains little evidence of State *460Farm’s investigative actions during this time period because State Farm’s claims file terminates on September 27, 2007.
The evidence in the record shows that James filed suit against State Farm on October 23, 2007. On March 28, 2008, State Farm received Staggs’s clarification about his medical records, although State Farm claims this clarification only served to create further confusion. There is no evidence in the record that State Farm received any additional information about James’s medical claims between March 28, 2008 and July 29, 2008, when State Farm paid James’s claims in full.10
“[A]n insured’s filing of a suit on the claim does not suspend the insurer’s obligation to promptly pay claims that are admittedly owed.” Jeffrey Jackson, Mississippi Insurance Law & Practice § 10.2 (2012). There is no evidence in the record that State Farm received any additional information from James after March 28, 2008, yet State Farm waited an additional four months before it tendered payment. State Farm has not advanced an explanation for this delay nor presented any evidence of additional investigative actions it undertook during this time period, even though it has had ample opportunity to do so over the course of this lengthy litigation. Therefore, we hold that James has met her burden of proving that State Farm had no legitimate or arguable basis for delaying its payment during this time period.
D. Conclusion
In summary, this case falls far short of any standard of prompt handling by either side. Compounding this delay is that State Farm’s summary judgment motion lay dormant in the district court for over two years. It is inexplicable that an accident that occurred in February 2006 has not moved past the preliminary stages of litigation by the Spring of 2013. All parties will be best served by the expeditious resolution of this case.
After our careful review of the lengthy summary judgment record, we hold as a matter of law that State Farm had no arguable or legitimate basis for about fifty-three weeks of its delay, from July 20, 2006 through October 4, 2006, from January 17, 2007 through July 11, 2007, and from March 29, 2008 through July 29, 2008. Because James established, as a matter of law, that State Farm had no arguable or legitimate basis for these periods of the delay, she is entitled to present her compensatory damages claim to a finder of fact upon remand.11 We make no determination as to whether James is entitled to present the issue of punitive damages to a jury.
III. CONCLUSION
For the foregoing reasons, we AFFIRM the district court’s grant of summary judgment as to any breach of contract claim. We hold as a matter of law that State *461Farm had no arguable or legitimate basis for its delay between July 20, 2006 through October 4, 2006, from January 17, 2007 through July 11, 2007, and from March 29, 2008 through July 29, 2008. Therefore, we REVERSE the district court’s grant of summary judgment as to James’s bad faith claim and REMAND for further proceedings consistent with this opinion. Given the length of time that has elapsed since James filed suit, we ORDER the district court to proceed expeditiously.

. James’s husband later voluntarily dismissed his complaint.


. James also asserted that State Farm’s actions were “a breach of Defendant’s duties of good faith and fair dealings and duty to fairly and promptly adjust claims under the Plaintiffs’ policy.” Even if the pleadings indicate James may have asserted these as claims separate from her bad faith claim, James has pressed only her bad faith claim on appeal.


. On appeal, James appears to assert a separate breach of contract claim. The district court apparently interpreted this claim as a sub-issue within James's bad faith claim. On appeal, James combines this claim with her argument as to the independent tort of bad faith. Assuming arguendo that James intended to assert a breach of contract claim separate from her bad faith claim, we hold this claim to have been waived on appeal because James points to no policy provisions supporting this claim. See Fed. R.App. P. 28. Accordingly, we affirm the district court to the extent that it granted summary judgment to State Farm on a breach of contract claim.


. Thus, here, we treat caselaw that refers to a "denial of a claim" as interchangeable with a "delay of payment on a claim” unless the context indicates that the law pertains specifically to a denial.


. For purposes of this appeal, we use compensatory damages interchangeably with consequential and extra-contractual damages.


. State Farm argues that James must establish the lack of an arguable or legitimate basis by clear and convincing evidence. While it is clear that the second part of the punitive damages test under State Farm Mut. Auto. Ins. Co. v. Grimes, 722 So.2d 637, 641 (Miss. 1998), does require clear and convincing evidence, see Miss.Code Ann. § 11-1-65, State Farm has identified no Mississippi court that has squarely addressed the question of wheth*454er establishing the lack of an arguable basis requires a similarly heightened standard. Moreover, the plain language of the Mississippi statute limits its heightened standard to proof of "actual malice, gross negligence which evidences a willful, wanton or reckless disregard for the safety of others, or ... actual fraud.” Miss.Code Ann. § 11 — 1—65(l)(a). This plainly addresses the second part of the punitive damages test, not the threshold issue that we consider today. Therefore, as State Farm has presented no contrary authority, we hold that the lack of an arguable or legitimate basis requires only proof by a preponderance of the evidence.


. James also argues that State Farm withheld payment under one policy in order to coerce a lower settlement for claims under other policies. She concedes that she has no evidence to support this contention, and so she has waived this argument on appeal. See Fed. R.App. P. 28(a)(9)(A).


. Indeed, it was not until September 25, 2007 that Powell informed Hamilton that she required one year of prior records from all of James’s physicians, whom she specifically named. James had disclosed the names of her physicians to Powell in October 2006.


. James contends that this review was improper because the Injury Claim Trainer who evaluated the records was not a medical doctor. However, James has provided no authority to support her claim, so she has waived this argument. See Fed. R.App. P. 28(a)(9)(A) ("The appellant's brief must contain ... citations to the authorities .... ”); see also Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n. 1 (5th Cir.2004) (collecting citations) ("Failure adequately to brief an issue on appeal constitutes waiver of that argument.”).


. For example, Staggs was not deposed until January 2009.


. The dissent asserts that the record shows "at most ... mere negligence on the part of State Farm” and that negligence alone is insufficient to support a trial on compensatory damages. Post, at 467. Neither party asserted that State Farm's delay was due to negligence. Therefore, we have not considered this issue, nor do we express an opinion on it. Our opinion holds that State Farm has no arguable or legitimate basis for some of its payment delay. When James presents her claim to a fact finder, our opinion does not precludes State Farm from arguing that its delay was attributable to mere negligence. It is for the fact finder to determine whether James is entitled to compensatory damages — ■ and if so, in what amount — given State Farm's delays.